     Case 3:18-cr-00356-S Document 84 Filed 09/09/19              Page 1 of 2 PageID 473


                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

UNITED STATES OF AMERICA                        §                             Case 3-18-cr-356-S
                                                §
                                                §
                                                §
v.                                              §
                                                §
THOMAS D. SELGAS (1)                            §
MICHELLE L. SELGAS (2)                          §
JOHN GREEN (3)                                  §


                                         WITNESS LIST


       1.     Armando Garza
       2.     Steve Parinello
       3.     Elizabeth Hodge
       4.     Donald J. Gary
       5.     Joanna Swords
       6.     Marc Eberlein
       7.     Karon Connelly
       8.     Dr. George Glass, expert
       9.     Judge Morris Overstreet, expert
       10.    John Green- reserve the right to call
       11.    Special Agent Stephanie Byrd


       Defense reserves right to call anyone listed on the Government’s witness list.


        Respectfully submitted on September 9, 2019.

                                            MINNS & ARNETT

                                            /s/ Michael Louis Minns
                                            Michael Louis Minns
                                            State Bar No. 14184300
                                            mike@minnslaw.com
                                            Ashley Blair Arnett
                                            Page 1 of 2
   Case 3:18-cr-00356-S Document 84 Filed 09/09/19                 Page 2 of 2 PageID 474


                                             State Bar No. 24064833
                                             ashley@minnslaw.com
                                             9119 S. Gessner, Suite 1
                                             Houston, Texas 77074
                                             Telephone: (713) 777-0772
                                             Telecopy: (713) 777-0453
                                             Attorneys for John Green




                                CERTIFICATE OF SERVICE

       This is to certify that on this the 9th day of September 2019, a true and correct copy of the

above and foregoing instrument was served upon all counsel of record.



                                             /s/ Ashley Blair Arnett
                                             Ashley Blair Arnett
                                             Attorney for Defendant, John Green




                                             Page 2 of 2
